UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1173


FURQAN MOHAMMAD,

                    Debtor - Appellant,

             v.

U.S. BANK, N.A.,

                    Creditor - Appellee,

             and

JOHN P. FITZGERALD, III,

                    Trustee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00789-LMB-MSN)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Furqan Mohammad, Appellant Pro Se. Jessica Ashley Glajch, Edward John Longosz, II,
ECKERT SEAMANS CHERIN & MELLOTT, LLC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Furqan Mohammad appeals from the district court’s order affirming the

bankruptcy court’s order granting relief from the automatic stay. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. See Mohammad v. U.S. Bank, N.A., No. 1:18-cv-00789-LMB-MSN (E.D.

Va. Jan. 28, 2019).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2